DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 14-18, 20-24, 26-32 are currently pending.
Claims 1-13, 19, and 25 have been canceled.
Claim 14 has been amended.

Status of Rejections Pending since the Office Action of 29 August 2019
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of Rejection is presented as necessitated by Applicant’s amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2019 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, claim 18 recites the limitation of “wherein the at least one harvesting portion is comprised within a circumference, and wherein the at least one alignment control portion is located at the circumference”. However, it is not clear from the claim language which circumference the claim is referring to. For the purpose of this Office Action, the circumference of any component in the prior art would read on the claimed “circumference”. Claims 20 and 21 are rejected for being dependent from claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 23, 24, 26, 27, 28, 29 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Benitez et al., U.S. Publication No. 2010/0126556 A1.
Regarding claim 14, Benitez et al. teaches an array of Fresnel lenses (11; Fig.1 or 60; Fig.6), corresponding to the claimed “optical light-transmission element” comprising:

At least one portion, corresponding to the claimed “alignment control portion”, for concentrating solar radiation onto at least one auxiliary solar cell (13, Fig.1 or 61; Fig.6), corresponding to the claimed “focusing region”, the focusing region (13; Fg.1 or 61; Fig.6) being spaced apart from the at least one high efficiency solar cell (12; Fig.1 or 63; Fig.6).
Benitez teaches that vertical facets or rounded facet tips of the Fresnel lens, corresponding to the claimed “alignment control portion”, focus light onto the auxiliary solar cell(s) (13; Fig.1 or 61; Fig.6). Therefore, it is the Examiner’s position that the at least one alignment control portion of Benitez is formed by a modification of a structure of the harvesting portion (the rest of the facets of the Fresnel lens that focuses sunlight onto the high efficiency solar cell (12; Fig.1 or 63; Fig.6)) (see [0022-0023] and [0039-0041]).
Regarding claim 15, Benitez teaches that the optical axis of the at least (62; Fig.6) of the at least one alignment control portion is displaced in at least one of direction and location with respect to the optical axis (64; Fig.6) of the at least one harvesting portion.
Regarding claim 23, Benitez teaches that the optical light transmission element (11; Fig.1 or 60; Fig.6) is polygonal, wherein the at least one alignment control is located at least at one corner (see figure below). In addition, according to merriam-webster.com, “at” is used as a function word to indicate presence or occurrence in, on, or near something. The alignment control portion of Benitez is near the corner of the Fresnel lens 11.


    PNG
    media_image1.png
    738
    610
    media_image1.png
    Greyscale

	Regarding claim 24, the at least one harvesting portion of Benitez is comprised within a circumference, and wherein the at least one alignment control portion is located at the circumference (see figure below and [0022]). In addition, according to merriam-webster.com, “at” is used as a function 

    PNG
    media_image2.png
    506
    829
    media_image2.png
    Greyscale

	Regarding claim 26, Benitez teaches that the at least one alignment control portion comprises at least one prism. Benitez teaches that vertical facets or rounded facet tips of the Fresnel lens, corresponding to the claimed “alignment control portion”, focus light onto the auxiliary solar cell(s) (13; Fig.1 or 61; Fig.6).

    PNG
    media_image3.png
    738
    610
    media_image3.png
    Greyscale

	Regarding claim 27, Benitez teaches that the optical light transmission element (11) comprises an array of harvesting portions (see Fig.1) and wherein at least two alignment control portions are arranged between at least two harvesting portions (see [0022-0023] and [0039-0041]). Specifically, there are at least two alignment control portions arranged between at least two harvesting portions (which focus sunlight towards the high efficiency solar cells (12; Fig.1 or 63; Fig.6)).
	Regarding claim 28
At least one optical light transmission element (11) according to claim 14 (See rejection of claim 14); and 
At least one solar cell (12); and wherein the focusing region (13) of the at least one alignment control region is spaced apart from the at least one solar cell (12) [0022-0023].
Regarding claim 29, Benitez teaches that the focusing region (13; Fig.1 or 61; Fig.6) of the at least one alignment control region is visible from the front side or the back side of the solar energy assembly. Note that the front side of the solar energy assembly has the Fresnel lens, which should be transparent to some degree to pass the light towards the solar cells.
Regarding claim 30, Benitez teaches a two-axis tracker, corresponding to the claimed “tracker device” to direct the optical light transmission element (11; Fig.1, or 60; Fig.6) and the high efficiency solar cells (12; Fig.1 or 63; Fig.6) to receive normal radiations of sunlight by tracking apparent movement of the sun relative to the earth’s surface (see claims 5 and 6 of Benitez). Therefore, the tracker of Benitez is capable of orienting the optical light transmission element or the entire solar energy assembly toward the solar light, wherein the tracker is capable to be adapted to tilt the optical light transmission element or the entire solar energy assembly depending on a deviation between a location of the focusing region and a location of a target zone that is fixed relative to the at least one solar cell.
Regarding claim 31, Benitez teaches a method comprising focusing light on a focusing region (13; Fig.1 or 61; Fig.6) that is spaced apart from the solar cell (12; Fig.1 or 63; Fig.6) and adjusting at least one of the positon of the solar cell and the harvesting portion until the focusing region is located at a predetermined target zone, which is spaced apart from the solar cell (claim 5-6 of Benitez)
Regarding claim 32, Benitez teaches that said method further comprising tracking solar light with solar light as a function of a deviation between the locations of the target zone and the focusing region (see claim 6 of Benitez).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 20, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benitez et al., U.S. Publication No. 2010/0126556 A1.
Regarding claims 16 and 22, Benitez teaches all the claimed limitations as set forth above, but does not specifically teach that a ratio of a surface area of the at least one harvesting portion to a surface area of the at least one alignment control portion is at least 10:1.
However, a person having ordinary skill in the art would have found it obvious to increase the surface area of the at least one harvesting portion capable of directing sunlight towards the high-efficiency solar cells (63; Fig.6) with respect to the surface area of the alignment control portion capable of directing sunlight toward the solar cell with less efficiency (61), so that more of sunlight is focused on the high efficiency solar cells 63 [0039] in order to increase the efficiency of the solar assembly of Benitez. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Benitez teaches that the optical light transmission element (11; Fig.1 or 60; Fig.6) is polygonal, wherein the at least one alignment control is located at least at one corner (see figure below). In addition, according to merriam-webster.com, “at” is used as a function word to indicate presence or occurrence in, on, or near something. The alignment control portion of Benitez is near the corner of the Fresnel lens 11.


    PNG
    media_image1.png
    738
    610
    media_image1.png
    Greyscale

	Regarding claim 18, the at least one harvesting portion of Benitez is comprised within a circumference, and wherein the at least one alignment control portion is located at the circumference (see figure below and [0022]). In addition, according to merriam-webster.com, “at” is used as a function 

    PNG
    media_image2.png
    506
    829
    media_image2.png
    Greyscale

	Regarding claim 20, Benitez teaches that the at least one alignment control portion comprises at least one prism. Benitez teaches that vertical facets or rounded facet tips of the Fresnel lens, corresponding to the claimed “alignment control portion”, focus light onto the auxiliary solar cell(s) (13; Fig.1 or 61; Fig.6).

    PNG
    media_image3.png
    738
    610
    media_image3.png
    Greyscale

	Regarding claim 21, Benitez teaches that the optical light transmission element (11) comprises an array of harvesting portions (see Fig.1) and wherein at least two alignment control portions are arranged between at least two harvesting portions (see [0022-0023] and [0039-0041]). Specifically, there are at least two alignment control portions arranged between at least two harvesting portions (which focus sunlight towards the high efficiency solar cells (12; Fig.1 or 63; Fig.6)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726